Citation Nr: 1417457	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the RO in Philadelphia, Pennsylvania, which denied service connection for PTSD.  The Veteran's claim was expanded to include service connection for a psychiatric disorder to include PTSD in a February 2004 Statement of the Case (SOC).  

The Board notes that during this appeal various adjudications dated in February 2005, September 2007, and October 2009 have purported to address the question of reopening a claim (based on new and material evidence) rather than as a (merits) claim for service connection.  Because a timely April 2004 VA Form 9 was filed as to the February 2004 SOC, the submission of new and material evidence to reopen service connection was not required in this case.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  Accordingly, the issue will be adjudicated one the merits as one for service connection.  

In November 2009, the Veteran requested a personal hearing before a Decision Review Officer and before the Board.  In a June 2010 VA Form 9, the Veteran later indicated that he did not want a hearing before the Board.  Upon the Board's request for clarification, in a March 2014 statement, the Veteran's representative asked that the Board proceed to adjudicate the claim.  For these reasons, the Board may proceed.  38 C.F.R. § 20.704(e) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was kicked in the head during service in August 1966, resulting in his current service-connected right eye disability.

2.  The Veteran does not have PTSD.

3.  The Veteran's current psychiatric disorders include paranoid schizophrenia.

4.  Symptoms of paranoid schizophrenia were not chronic during service.

5.  The Veteran has not had symptoms of paranoid schizophrenia continuously since service.

6.  Paranoid schizophrenia was not manifest to a compensable degree within one year of separation from service.

7.  The Veteran's current psychiatric disorders, including paranoid schizophrenia, major depressive disorder, and polysubstance abuse in remission, are not the result of any incident of service, to include blunt force trauma to the head.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  A November 2006 letter fully satisfied the duty to notify provisions substantially after initial adjudication of the Veteran's claim in September 2001.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in November 2006, he was provided several years to respond with additional argument and evidence and the claim was readjudicated repeatedly, most recently in April 2010.  The Board finds that no prejudice as to the Veteran's claims for service connection for an acquired psychiatric disability resulted from the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran believes that his service records, along with everything dated prior to 1985, are lost.  The Board assures the Veteran that his service records are present and have been considered.  The circumstances surrounding his August 1966 head injury are amply described in the record on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded June 2001 and December 2011 VA medical examinations to obtain an opinion as to whether he had an acquired psychiatric disability as the result of service.  Both examiners rendered negative nexus opinions.  These opinions were rendered by medical professionals following thorough examinations and interviews of the Veteran and consideration of the history, including as obtained by reviews of the claims file.  The examiners obtained accurate histories and listened to the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.  The Board also notes that the December 2011 VA examination report indicates that a nexus opinion would be speculative.  The report identifies the reason for the inability to render an opinion, namely, the Veteran's memory deficits.  There is no indication of a method by which the Veteran's memory deficits might be overcome.  The Board finds that the opinion is adequate for ratings purposes.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  38 C.F.R. § 3.304(f) has been revised during the course of the instant appeal; however, these revisions are not relevant to the instant case because the Veteran does not have PTSD, as discussed below.  

The Veteran's psychiatric diagnoses include paranoid schizophrenia.  The various forms of schizophrenia are as classified as "psychoses" for VA compensation purposes.  38 C.F.R. § 3.384 (2013).  Psychoses are classified as a type of "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as cancer, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Analysis

The Veteran insists that he has a psychiatric disability, which he calls PTSD, as a result of being kicked in the head in August 1966.  The Veteran's service treatment records show that he was kicked in the head in August 1966 and developed a hyphemia in the right eye.  He is currently service connected for residuals of that injury.  Thus, the Board finds that the in-service injury is supported by credible evidence.  See 38 C.F.R. § 3.304(f).

The Veteran asserts that he has PTSD.  The Veteran does not have the requisite medical experience, knowledge, or training to qualify as a medical expert to diagnose PTSD or render an opinion relating PTSD to a remote in-service event.  38 C.F.R. § 3.159(a).  The DSM-IV cautions that the "proper use of these criteria requires specialized clinical training that provides both a body of knowledge and clinical skills."  The "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders (emphasis added).  The Veteran may provide lay evidence, including reports of psychiatric symptoms, as lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  PTSD is diagnosed based on the criteria of the DSM-IV.  

The Veteran has not mentioned the DSM-IV or the diagnostic criteria in the course of this claim.  The Board sees no reason to find that a set of technical diagnostic criteria would be so well known that they would fall into the realm of common knowledge.  The Veteran would only be competent to report that a medical professional had told him that he had PTSD.  Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran is only competent to report that he has been diagnosed with PTSD.  The Veteran has reported only treatment through VA for his psychiatric disorder; thus, his statements would be cumulative of the diagnoses contained in his VA treatment records and no more probative to this case than the contents of his VA treatment records.  The Board finds that the Veteran's report of PTSD, to the extent competent, is not entitled to probative weight due to its cumulative nature, reflecting treatment and diagnoses already in the VA treatment records.  

The Veteran has been evaluated repeatedly by VA mental health care providers over the years for psychiatric disorders.  The Veteran was admitted to a PTSD program in July 1996 and was discharged in August 1996 after it was determined that he did not have PTSD, he was noted to have cocaine dependence.  

In November 1998 the Veteran was admitted for alcohol and drug rehabilitation and reported that he had been having auditory hallucinations for the past couple of years.  He had been placed on medication but the hallucinations persisted.  The Veteran reported being jailed every two years for assault and that his legal problems began at age 16.  

The Veteran was seen intermittently by VA over the years.  His VA treatment records continued to list PTSD as a diagnosis through 2001 based on the 1996 admission, even though when he was seen by the mental health clinic (MHC) and found not to have a PTSD diagnosis.  See, e.g., January 2001 VA MHC Follow Up Visit Note.  

VA treatment records dated in 2010 and 2011 contain diagnoses of paranoid schizophrenia, "likely PTSD," major depressive disorder, and polysubstance abuse in remission.  See, e.g., July 2011 VA Mental Health Outpatient Note.  

The Veteran has been evaluated in conjunction with this claim in June 2001 and December 2011.  In June 2001, the examiner noted that the Veteran was extremely vague about his service.  The diagnosis was chronic paranoid schizophrenia.  The examiner stated that there was no evidence of PTSD.  At the December 2011 VA examination, the Veteran was found not to meet Criteria A, B or C of the PTSD diagnosis.  He did not have a clear stressor event, persistent re-experiencing of a traumatic event or avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner reviewed the entries of "likely PTSD" and stated that a clear criterion A stressor could not be elicited.  The Veteran denied a significant emotional response to the injury to his right eye during service.  

On review of the whole record, the Board finds that the Veteran does not have a current disorder of PTSD.  Although there are indications in the record that he may have the disorder, these indications are not supported with complete assessments as to whether the full diagnostic criteria are met.  Moreover, these indications are qualified by the word "likely" which does not suggest that all the criteria have been met.  The Board places significant probative value on the 2001 and 2011 VA examination reports, which address specific DSM-IV diagnostic criteria and explain that the Veteran's psychiatric disability is not PTSD.  The Board concludes that service connection is not warranted for PTSD.  See Shedden, 381 F.3d at 1167; see also McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that the Veteran does have paranoid schizophrenia, major depressive disorder, and polysubstance abuse in remission.  As stated above, paranoid schizophrenia is a "chronic disease."  The Board finds, however, that symptoms of paranoid schizophrenia were not chronic during service, productive of symptoms continuously since service, or manifest to a compensable degree within one year of separation.  The Veteran received an in-service psychiatric evaluation in January 1966 as part of an attempt to separate him from service early.  The Veteran had a history of numerous disciplinary problems and was known to get into fights.  The psychiatrist found that the Veteran had a personality disorder, and recommended administrative separation.  The Veteran was kicked in the head in August 1966, per his service treatment records; thus, the Veteran's personality disorder was manifest well prior to the blunt force trauma to the head.  

The record reveals that the Veteran's diagnosis of atypical psychosis and paranoid schizophrenia was not assigned until a November 1998 VA mental health evaluation, over 30 years after service, when the Veteran reported a history of auditory hallucinations for the previous two years.  The Veteran does not allege that his paranoid schizophrenia was chronic during service or continuously productive of symptoms since service.  Instead, he claims that he has little memory of the 1960s.  As such, he cannot offer competent evidence as to the events of the 1960s.  In light of the specific psychiatric evaluation in January 1966 and the lack of hallucinations until approximately thirty years after separation, the Board finds that the symptoms upon which the paranoid schizophrenia diagnosis is based were not manifest during service, continuously present since service or manifest to a compensable degree within one year of separation from service.  Service connection is not warranted under the chronic disease presumptive service connection provisions.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  The Board turns to consider direct service connection for paranoid schizophrenia, major depressive disorder, and polysubstance abuse in remission.  

The Veteran asserts that paranoid schizophrenia, major depressive disorder, and polysubstance abuse in remission are related to an in-service head trauma.  As discussed, the Veteran is a lay person.  The Veteran has not provided a foundation in his personal experience that would allow him to relate the psychiatric disorders to service.  For example, he reported during the December 2011 VA examination that he had little memory of the 1960s, which contains the whole of his period of service.  Thus, there are no lay reports of psychiatric symptoms persistently present since service.  The Veteran also has not reported being told by a medical professional that his current psychiatric disorders are related to an incident of service, to include being kicked in the head.  Finally, the causes and etiology of psychiatric disorders do not appear to be within the realm of common lay knowledge.  The Veteran has not identified any medical principle regarding the etiologies of psychiatric disabilities that is so well known that a lay person could be expected to know it.  The Board finds that, in this case, the Veteran is not competent to relate his current disabilities to service.  See Jandreau, at 1377.

Reviewed as a whole, the medical evidence of record does not attribute the Veteran's psychiatric disabilities to service as the question is not reached, due to findings of no current disability.  Most of the medical evidence of record, including the June 2001 VA examination report, does not address whether any current psychiatric disorder is related to service.  The December 2011 VA examination report indicates that an opinion regarding a nexus between a current psychiatric disability and service would be speculative.  The examiner explained that the Veteran's responses were often vague and hampered by his report of not being able to recall the 1960s, making it difficult to elicit relevant information.  

The Board finds that the preponderance of the evidence demonstrates that the Veteran's paranoid schizophrenia, major depressive disorder, and polysubstance abuse in remission are not related to any incident of service, to include the August 1966 head trauma.  The Board has found that the Veteran is not competent to offer lay evidence of nexus in this case.  The medical evidence does not offer positive evidence indicating that paranoid schizophrenia, a major depressive disorder, or polysubstance abuse is related to service.  In the absence of positive, competent lay or medical evidence, the Board finds the preponderance of the evidence is against a finding of relationship between a current psychiatric disorder and service.  As such, service connection must be denied on a direct basis.  See Shedden, at 1167.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


